Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an inner nozzle opening” and “an outer nozzle opening” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the limitation “wherein the gas nozzle comprises an inner nozzle opening forming the exit opening for directing a core gas flow onto the workpiece and an outer nozzle opening for directing an outer gas flow onto the workpiece” is unclear what is being claimed.  There is no previously claimed inner nozzle and outer nozzle, so how is there an inner nozzle opening and an outer nozzle opening.  What are these inner and outer nozzle openings? What is the difference between the inner nozzle opening and the exit opening?
Claim 6 recites the limitation " the internal nozzle opening" in line 4 and “the outer nozzle bore” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the nozzle body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 9, the limitation “wherein an internal wall of the gap is formed by a wall of the nozzle body” is unclear because it seems from Fig. 4B that the internal wall of the gap is 13 and the external wall of the gap is 12, therefore, the external wall is the one formed by a wall of the nozzle body 5, not the internal wall 13. For examination purposes, this limitation is construed as “wherein an external wall of the gap is formed by a wall of the nozzle body”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,751,836. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,751,836 as shown in the table below contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application.
Regarding claim 1:
U.S. Patent No. 10,751,836
Instant Application No. 16/986,516
7.  A gas nozzle for a laser machining head, the gas nozzle comprising: 

an inner nozzle having a nozzle bore comprising an exit opening for passage of a laser beam onto a workpiece;  

an annular gap surrounding the inner nozzle and the exit opening; and 

a sleeve disposed and guided displaceably within the annular gap for axial displacement between a rearward and a forward position, 

wherein the sleeve projects beyond the exit opening at least in the forward 
position, and 

wherein the sleeve is tiltably mounted in the annular gap such that a clearance is formed between the sleeve and an external wall of the annular gap to allow the sleeve to be freely tiltable in the annular gap, and 

wherein the sleeve is held within the annular gap by protrusions on an outer 
surface of the inner nozzle; 

wherein a surface part of the sleeve on which a gas pressure acts in a forward direction is larger than a surface part of the sleeve on which the gas pressure acts in a reverse direction.
1. A gas nozzle for a laser machining head, the gas nozzle comprising:

an exit opening for passage of a laser beam onto a workpiece;

a gap surrounding the exit opening; and

a sleeve disposed and guided displaceably within the gap for axial displacement between a rearward position and a forward position,

wherein the sleeve projects beyond the exit opening at least in the forward position,

wherein the sleeve is tiltably mounted in the gap such that a clearance is formed between the sleeve and an external wall of the gap to allow the sleeve to be freely tilt within the gap, and

wherein the sleeve can be displaced from the rearward position into the forward position by gas pressure acting on the sleeve.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (WO 2014/072609) in view of Onodera (JP 10-286686).
Regarding claim 1, Lefebvre teaches a gas nozzle (Fig. 2 and 4) for a laser machining head (abstract), the gas nozzle comprising an exit opening (11, 11’ formed by 5) for passage of a laser beam onto a workpiece (abstract); a gap (7) surrounding the exit opening (as shown in Fig. 2 and 4); and a sleeve (3) disposed and guided displaceably within the gap for axial displacement between a rearward and a forward position (abstract), wherein the sleeve projects beyond the exit opening at least in the forward position (as shown in Fig. 2 and 4), and wherein the sleeve can be displaced from the rearward position into the forward position by gas pressure acting on the sleeve (abstract; as shown in Fig. 2 and 4).
Lefebvre fails to disclose wherein the sleeve is tiltably mounted in the gap such that a clearance is formed between the sleeve and an external wall of the gap to allow the sleeve to be freely tilt within the gap. 
Onodera teaches a cutting gas nozzle (Fig. 3 and 4) comprising a sleeve (7), wherein the sleeve is tiltably mounted in the gap (as shown in Fig. 3 and 4) such that a clearance (since the top portion of 7 is curved, there is a clearance at the top portion of 7 between 7 and the inner wall of 1) is formed between the sleeve and an external wall of the gap to allow the sleeve to be freely tilt within the gap (as shown in Fig. 3 and 4). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the cutting gas nozzle of Lefebvre with Onodera, by tiltably mounting the sleeve in the gap, as disclosed by Onodera, for the advantages of adjusting an incident angle of the laser beam.
Regarding claim 3, Lefebvre and Onodera combined teach the gas nozzle as set forth above, wherein (i) an external wall of the gap tapers in a conical manner in a forward direction or (ii) a sleeve wall on an external side tapers in a conical manner in a rearwards direction, or both (i) and (ii) (Onodera; as shown in Fig. 3 and 4).
Regarding claim 4, Lefebvre and Onodera combined teach the gas nozzle as set forth above, wherein the gas nozzle comprises an inner nozzle opening (Lefebvre; 11) forming the exit opening for directing a core gas flow onto the workpiece (Lefebvre; as shown in Fig. 2 and 4) and an outer nozzle opening (Lefebvre; 6) for directing an outer gas flow onto the workpiece (Lefebvre; as shown in Fig. 2 and 4).
Regarding claim 5, Lefebvre and Onodera combined teach the gas nozzle as set forth above, wherein the sleeve in the rearward and forward positions opens a nozzle cross-sectional area of the outer nozzle opening to a different degree (Lefebvre; as shown in Fig. 2 and 4).
Regarding claim 6, Lefebvre and Onodera combined teach the gas nozzle as set forth above, wherein the gas nozzle comprises a nozzle body (Lefebvre; body having bore 5) having a nozzle bore (Lefebvre; 5) , and wherein the internal nozzle opening (Lefebvre; 11) is formed by a front-ended opening of the nozzle bore (Lefebvre; as shown in Fig. 2 and 4) and the outer nozzle opening is formed by at least one lateral opening (Lefebvre; 6) of the nozzle bore (Lefebvre; as shown in Fig. 2 and 4).
Regarding claim 9, Lefebvre and Onodera combined teach the gas nozzle as set forth above, wherein an external wall of the gap is formed by a wall of the nozzle body (Lefebvre; as shown in Fig. 2 and 4).
Regarding claim 10, Lefebvre and Onodera combined teach the gas nozzle as set forth above, wherein the sleeve is displaceably guided on an external wall of the gap (Lefebvre; as shown in Fig. 2 and 4).
Regarding claim 11, Lefebvre and Onodera combined teach the gas nozzle as set forth above, wherein a front end face of the sleeve has a run-up slant on an internal or an external side of the front end face, or on both an internal and an external side of the front end face (Lefebvre; as shown in Fig. 2 and 4).
Regarding claim 12, Lefebvre and Onodera combined teach the gas nozzle as set forth above, wherein the sleeve comprises a ceramic material, a comparable temperature-resistant and electrically non-conducting material, or a plastic that is temperature resistant up to at least 100°C (Lefebvre; p.0081).
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Onodera fails to describe a “cutting gas nozzle,” because Onodera relates to a “handy torch” that is used in a laser processing system. There is no mention of “gas” anywhere in the translation of this JP patent application. The goal of Onodera is to avoid reflected light and scattered light from leaking between the end of the nozzle 105 and the workpiece W to avoid safety problems. This reference has nothing to do with gases used in high powered lasers… Onodera discloses a nozzle 1 having a tiltable nozzle tip 7. The nozzle tip 7 is pivotably mounted in the nozzle opening by a spherical bearing formed by a spherical rotation support portion 13 of the nozzle tip 7 and a rotation receiving portion 15 of the nozzle 1. Therefore, the nozzle tip 7 is supported so as to be rotatable in all directions. However, the nozzle 1 of Onodera is a simple one-hole nozzle without any sleeve, and Onodera’s goal is to secure the spherical rotation support portion 13 to avoid any motion up or down (“the nozzle tip is rotatable in an arbitrary direction without falling off up and down by the rotation receiving portion provided at the tip of the nozzle” [0029] of translation). Thus, Onodera fails to disclose any of a sleeve, a gap, and a clearance formed between the sleeve and an external wall of the gap.” on remarks page 9, lines 11-16 and page 10, lines 1-10.  In response to Applicant’s arguments, Onodera teaches a cutting gas nozzle (Fig. 3 and 4) comprising a sleeve (7), wherein the sleeve is tiltably mounted in the gap (as shown in Fig. 3 and 4) such that a clearance (since the top portion of 7 is curved, there is a clearance at the top portion of 7 between 7 and the inner wall of 1) is formed between the sleeve and an external wall of the gap to allow the sleeve to be freely tilt within the gap (as shown in Fig. 3 and 4).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the cutting gas nozzle of Lefebvre with Onodera, by tiltably mounting the sleeve in the gap, as disclosed by Onodera, for the advantages of adjusting an incident angle of the laser beam. In response to applicant's argument that Onodera is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Onodera and Lefebvre are related to laser nozzles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/02/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761